91 N.Y.2d 967 (1998)
695 N.E.2d 715
672 N.Y.S.2d 846
The People of the State of New York, Respondent,
v.
Malcolm Greenidge, Also Known as Keith Cox, Appellant.
Court of Appeals of the State of New York.
Decided April 30, 1998.
Marc A. Agnifilo, New York City, and LoPinto, Schlather, Solomon & Salk, Ithaca (Diane V. Bruns of counsel), for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Mathew Kleiner of counsel), for respondent.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur.
*969MEMORANDUM.
The order of the Appellate Division should be affirmed. The determinations relating to the seizure of defendant, the search of the pouch he was carrying and the removal of objects from the pouch all involve mixed questions of law and fact that are supported by evidence in the record. Consequently, the determinations are beyond further review by this Court. Defendant's remaining contention is without merit.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.